Title: From Alexander Hamilton to Jedediah Huntington, 23 January 1791
From: Hamilton, Alexander
To: Huntington, Jedediah


Treasury DepartmentJanuary 23d. 1791.
Sir
It being deemed necessary to proceed in the building of the Cutter intended for the Connecticut and Rhode Island station, I have to request that on the receipt of this the business may be pursued. The cutter for Boston is to be built at Newbury port & fitted as a Vessel with all requisite masts, spars, sails, cables, cordage, anchors, a Boat &ca. for about 22½ Dollars per Ton. At that rate you might procure a vessel of above 44 Tons for 1,000 Dollars. The vessel at New York is to be 48 feet keel straight rabbit and 15 beam, and it is not expected she will exceed fitted as a vessel 1,000 Dollars. The vessel for Virginia is to be of the burden of forty seven Tons, and is also expected to cost fitted about 1,000 Dollars. The prevalent opinions concerning ship building are that Portsmouth is a cheaper place for building and fitting vessels than New York or Hampton, and at least as cheap as Newbury Port. I therefore hope that a vessel fully adequate to the service required may be compleated for Sea for 1,000 Dollars, but I do not incline to authorise your exceeding that sum on any amount by more than 10 per Cent. I trust at the same time you will take all possible pains to expend the public Money with œconomy, and that you will not use the latitude given unless it be found necessary.
I am, Sir, very respectfully   Your Obt. Servt.
A Hamilton
Jededh. Huntington Esqr.Collector for New London
